OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The determination of the rent commissioner to include the salaries of three garage employees who rendered services to tenants throughout the apartment complex in labor costs for the purpose of adjusting maximum rents does not lack a rational basis. Moreover, the commissioner’s refusal to permit the tenants to examine the landlord’s records was not arbitrary or capricious, in view of his own thorough audit of the landlord’s expenses, the results of which were made available to the tenants (see Matter of Windsor Park Tenants’ Assn. v New York City Conciliation & Appeals Bd., 59 AD2d 121; Matter of Jaffin v Weaver, 3 AD2d 196).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.